ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Benetech, LLC                                )       ASBCA No. 59012
                                             )
Under Contract No. W912P8-l l-C-0005         )

APPEARANCES FOR THE APPELLANT:                       Reginald M. Jones, Esq.
                                                     Nicholas T. Solosky, Esq.
                                                      Fox Rothschild LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                     Judith E. Almerico, Esq.
                                                     Denise D. Frederick, Esq.
                                                     J. Emmanuel I. Santa Teresa, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer District,
                                                        New Orleans

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 25 June 2014


                                                 ~Gf#
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59012, Appeal ofBenetech, LLC,
rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals